                          WAYNE GREENWALD, P.C.
                                         Attorneys

                             475 Park Avenue South- 26th Floor
                                 New York, New York 10016
                           Tel: 212-983-1922 Fax: 212-983-1965
                                e-mail: grimlawyers@aol.com




                                     September 16, 2019

Via ECF filing, Email
and First Class Mail

Hon. Michael E. Wiles
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

Re:    In re Boaz Bagbag, Debtor, Case No. 08-12667 (MEW)
       and
       Boaz Bagbag , v. Summa Capital Corp., Adv. No. 19-01022 (MEW)


Dear Judge Wiles:

       This confirms that the hearing for Summa Capital Corp’s verified motion for orders
opposing money sanctions against the debtor and his counsel has been adjourned from Tuesday
September 17, 2019 at 10:00a.m. to Wednesday October 16, 2019 at 2:00p.m., on consent of the
movant.

                                               Respectfully,

                                              WAYNE GREENWALD, P.C.



                                              By:    Tiffany Wright
                                                     Legal Assistant

TW/ms
cc: Adam Pollock, Esq., via ECF filing only
